 



Exhibit 10.4
Non-Employee Director Compensation

                    Cash Compensation* **:     Dollar Value:    
Board Membership Annual Award
    $ 35,000      
Board Meeting Attendance Fee
    $ 1,500      
Audit Committee Chair Annual Award
    $ 10,000      
Audit Committee Meeting Attendance Fee
    $ 1,000      
Compensation Committee Chair Annual Award
    $ 5,000      
Compensation Committee Meeting Attendance Fee
    $ 1,000      
Finance Committee Chair Annual Award
    $ 5,000      
Finance Committee Meeting Attendance Fee
    $ 1,000      
Nominating and Corporate Governance Committee Chair Annual Award
    $ 5,000      
Nominating and Corporate Governance Committee Meeting Attendance Fee
    $ 1,000      

                Equity Compensation**:     Dollar Value:    
Initial Election Grant Value
    $60,000
(in restricted stock units)    
Annual Grant Value
    $70,000
(in restricted stock units)    

* Cash payments shall be made quarterly in arrears with respect to service
actually rendered.
** Directors who are also employees of CONSOL Energy Inc. will not receive any
cash or equity compensation for their services as directors on the Board of
Directors of CNX Gas Corporation.

 